Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                1 of116
                                                                                      of
                                          26



 Judith W. Ross
 State Bar No. 21010670
                                                Michelle Hartmann
                                                State Bar No. 24032402
                                                                                   SE10
 Frances A. Smith                               BAKER & McKENZIE LLP
 State Bar No. 24033084                         1900 North Pearl
 Eric Soderlund                                 Suite 1500
 State Bar No. 24037525                         Dallas, TX 75201
 Ross & Smith, PC                               Telephone: 214-978-3000
 700 N. Pearl Street, Suite 1610                Facsimile: 214-978-3099
 Dallas, Texas 75201                            Email: michelle.hartmann@bakermckenzie.com
 Telephone: 214-377-7879
 Facsimile: 214-377-9409                        Debra A. Dandeneau
 Email: judith.ross@judithwross.com             BAKER & McKENZIE LLP
         frances.smith@judithwross.com          452 Fifth Ave
         eric.soderlund@judithwross.com         New York, NY 10018
                                                Telephone: 212-626-4875
                                                Email: debra.dandeneau@bakermckenzie.com
                                                (Pro hac vice motion pending)

 COUNSEL FOR SCOTT ELLINGTON, THOMAS SURGENT,
 FRANK WATERHOUSE, AND ISAAC LEVENTON
 ______________________________________________________________________________

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 In re: Highland Capital                    §          Case No. 19-34054-sgj-11
 Management, L.P.,                          §
                                            §          Chapter 11
               Debtor.                      §
                                            §

                     SENIOR EMPLOYEES’ LIMITED OBJECTION TO DEBTOR’S
                          FIFTH AMENDED PLAN OF REORGANIZATION

        Scott Ellington, Frank Waterhouse, Isaac Leventon, and Thomas Surgent

 (collectively, the “Senior Employees”) file this limited objection to the Debtor’s Fifth

 Amended Plan of Reorganization (Dkt. No. 1472) (the “Plan”) and in support thereof

 respectfully state as follows:
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                2 of216
                                                                                      of
                                          26



 I.     THE SENIOR EMPLOYEES’ CLAIMS                FOR      COMPENSATION ARE ENTITLED     TO
        ADMINISTRATIVE PRIORITY.

        As a threshold matter, the Senior Employees’ compensation-related claims against

 the Debtor’s estate are entitled to administrative priority, as the Debtor has previously

 argued to the Court and the Debtor’s independent directors repeatedly have represented

 to the Senior Employees. The Senior Employees will be filing a motion seeking payment of

 claims as administrative expenses and are not seeking to argue the merits of such claims in

 the context of the confirmation hearing except as the Debtor’s disparate treatment of the

 Senior Employees is reflected in the terms of the Plan. To the extent, however, that any

 portion of the Senior Employees’ claims are found to be pre-petition claims, the deficiencies

 in the Plan identified in this objection would apply to such claims. The Senior Employees

 do not waive any of their rights by filing this limited objection, casting (or not casting)

 ballots, or making elections for treatment under the Plan. The Senior Employees reserve all

 their rights with respect to their claims, including without limitation their rights to

 insurance coverage and indemnification.

 II.    THE PLAN AS CURRENTLY DRAFTED IS NOT CONFIRMABLE.

        The Debtor’s Plan is not confirmable because (A) it violates Bankruptcy Code

 § 1123(a)(4)’s requirement that claims in the same class be treated the same by (1) unfairly

 imposing conditions on the Senior Employees that are not imposed on all other employees,

 (2) arbitrarily providing some members of Class 8 but not others the option to elect

 treatment under Class 7, and (3) not allowing the Senior Employees to make the

 Convenience Class Election, resulting in disparate treatment of holders of Class 8 Claims;

 (B) the Plan appears to impermissibly grant the Debtor, the Reorganized Debtor, and the


 Senior Employees’ Limited Objection to Fifth Amended Plan                                   2
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                3 of316
                                                                                      of
                                          26



 Claimant Trustee the unfettered power to “re-classify” any claim as a Subordinated Claim;

 and (C) the Plan violates Bankruptcy Code § 1127 by failing to provide creditors with all

 material information required to make an informed decision in voting on the Plan.

        A.      The Plan Violates Bankruptcy Code § 1123(A)(4).

        The Plan violates the Bankruptcy Code’s requirement that the contents of a

 confirmable plan of reorganization must “provide the same treatment for each claim or

 interest of a particular class” unless an affected claimant agrees to the less favorable

 treatment proposed by the Debtor. 11 U.S.C. § 1123(a)(4).

                1.      The Plan Provides Senior Employees with Less Favorable
                        Treatment than Other Employees in the Same Class by
                        Requiring them to Sign a “Stipulation” to Obtain Releases and
                        Exculpations.

        Under the Plan, the Debtor proposes to treat the great majority of its employees the

 same while singling out the similarly situated Senior Employees (whose claims are

 classified in the same class as the other employees) for disparate—and less favorable—

 treatment without their consent. Specifically, the Plan grants broad releases to

 “Employees,” but impermissibly conditions the release of four “Senior Employees”—and

 only these four Employees—on the Senior Employees agreeing to take less favorable

 treatment on their claims than what other creditors (including Employees) are receiving.

 See Plan Art. IX.D. No other Employees are required to sign a stipulation to be included as

 a Released or Exculpated Party. And no other Employees in the same class are provided

 different and lesser treatment with respect to the Plan’s treatment of their claims. This

 violates § 1123(a)(4) because the Plan is providing less favorable treatment to creditors

 (Employees vs Senior Employees) whose claims are classified in the same class.


 Senior Employees’ Limited Objection to Fifth Amended Plan                                 3
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                4 of416
                                                                                      of
                                          26



                2.      The Stipulation Suffers from Numerous Defects.

        The form of the stipulation the Debtor drafted has not been approved or accepted

 by any “Senior Employee,” for good reason. The form itself suffers from a number of

 substantial defects. The following are just some of the examples of defects in the Debtor’s

 proposed stipulation.

        •   The draft stipulation wrongly states that “the Committee objected to the
            Senior Employee receiving the Earned Amounts during the Chapter 11
            Case and the Earned Amounts, although earned, was [sic] not paid” (with
            no reference to the record of any such alleged objection).

        •   It fails to explain why the supposed Committee objection is relevant,
            given that the Debtor obtained Court authority to pay all Employees
            (other than James Dondero and Mark Okada) their bonus amounts. That
            authority to pay all Employees their bonus payments in the ordinary
            course of business was not conditioned on Committee approval (or made
            subject to a Committee veto);

        •   The draft stipulation contains a vague standard for what constitutes
            “Confidential Information” that the Senior Employee is required to keep
            confidential, including “discussions, information, and observations” and
            undefined “business sensitive information.”

        •   It vests sole authority in the Claimant Trustee and the “Independent
            Member” of the Claimant Trust Oversight Committee (“CTOC”) (who is
            only “independent” because they do not hold a claim, but otherwise is
            selected exclusively by the CTOC) to determine whether the Senior
            Employee has complied with the conditions for a release, with no right of
            the Senior Employee to dispute such determination and seek a court
            decision on whether that determination was justified.

        •   With respect to the “Earned Amount” of a Senior Employee’s
            compensation, the stipulation requires the Senior Employee to reduce his
            claims to Convenience Claims and then further reduce such claims by
            40% in exchange for the possibility that the Senior Employee will be
            released on the date at some point in the distant future when the
            Claimant Trust is dissolved. The stipulation provides no mechanism,
            however, for the Senior Employee to recover claims and distributions that
            he forfeited, or even to preserve such rights as defenses or offsets against
            any claims that might be asserted.



 Senior Employees’ Limited Objection to Fifth Amended Plan                                 4
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                5 of516
                                                                                      of
                                          26



        In addition to the defects listed above, the stipulation also is rife with vague

 standards with which the Senior Employee has to comply if the Senior Employee ultimately

 wants to be released from claims. Moreover, the stipulation provides no requirement that

 the Claimant Trustee provide notice to the Senior Employee of any purported violation of

 the Stipulation and ability to cure. The vague requirements include the following: (1) The

 Senior Employee “works with or assists any person to sue, attempt to sue, or threaten” a

 number of parties, including any “Released Party” “in connection with any claim or cause

 of action arising prior to the Effective Date.” (What does it mean to “work with or assist”?

 What if the Senior Employee is compelled to provide information by means of a subpoena

 or other requirement under applicable law? Read literally, the “causes of action” (which are

 not defined) do not even have to relate to the Debtor); (2) The Senior Employee “has taken

 any action that, [sic] impairs or harms the value of the Claimant Trust Assets or the

 Reorganized Debtor Assets” (This language, read literally, could apply even to actions taken

 prepetition. The draft stipulation provides no specifics about what kinds of action could

 “impair” the value and does not even require a material impairment as a basis for taking

 away the Senior Employee’s release.); (3) The Senior Employee “has violated the

 confidentiality provision” (Again, this is not defined by any time frame, could include any

 discussions that occurred prior to execution of the stipulation, and fails to carve out any

 disclosure required by a subpoena or otherwise in accordance with applicable law); (4) The

 Senior Employee, “upon the request of the Claimant Trustee, has failed to provide

 reasonable assistance in good faith … or has taken any action that impedes or frustrates the

 Claimant Trustee or the Reorganized Debtor.” (The stipulation should set forth what



 Senior Employees’ Limited Objection to Fifth Amended Plan                                  5
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                6 of616
                                                                                      of
                                          26



 actions will be required of the Senior Employee to comply with this standard and should

 provide for reimbursement to the Senior Employee if compliance with the provision would

 require the Senior Employee to incur any expenses; otherwise, the Senior Employee should

 be relieved from any obligation to comply with such provision.).

                  3.       The Debtor Improperly Has Attempted to Prevent the Senior
                           Employees from Making the Convenience Class Election.

         Each of the Senior Employees has filed a proof of claim in these cases. That proof of

 claim asserts PTO Claims under the Plan, claims for compensation amounts that have been

 earned and not paid (the “Liquidated Awards”), and other claims that might arise in the

 future, including contingent indemnification claims and claims for future compensation

 amounts (the “Other Claims”). As reflected in a chart prepared by the Debtor summarizing

 the Liquidated Awards, attached hereto as Exhibit A (the “Liquidated Awards

 Spreadsheet”), the Debtor does not dispute the amount of the Liquidated Awards. The

 Debtor also does not dispute that the Senior Employees’ PTO Claims, which were part of

 the Senior Employees' proofs of claim, will be paid under Class 6 of the Plan. As of the date

 hereof, no objection has been filed to any of the claims asserted by the Senior Employees.

 As such, the PTO Claims, the Liquidated Awards, and the Other Claims all constitute

 allowed claims within the meaning of § 502(a) of the Bankruptcy Code.1

         What is in dispute is the priority of the Liquidated Awards and the Other Claims—

 the Senior Employees assert that the Liquidated Awards and Other Claims are entitled to

 administrative expense priority, while the Debtor disagrees. The Senior Employees will file



         1
             Section 502(a) provides, in relevant part, that a “claim …, proof of which is filed under section 501 of
 this title, is deemed allowed, unless a party in interest … objects.”


 Senior Employees’ Limited Objection to Fifth Amended Plan                                                         6
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                7 of716
                                                                                      of
                                          26



 a motion requesting payment of such claims as administrative expenses, and the Senior

 Employees are not asking the Court to address that issue in connection with confirmation.

 Without prejudice to such such issue, however, the Senior Employees seek to protect their

 rights under the Plan to elect to have the Liquidated Awards, which otherwise would be

 General Unsecured Claims within the scope of Class 8 of the Plan, be treated as

 Convenience Claims under Class 7 the Plan if it is determined that the Liquidated Awards

 are prepetition claims.

                        a)      The Plan Gives Class 8 Creditors the Right to Make the
                                Convenience Class Election.

        Article I.B.43 of the Plan defines a “Convenience Claim” as “any prepetition,

 liquidated, and unsecured Claim against the Debtor that as of the Confirmation Date is less

 than or equal to $1,000,000 or any General Unsecured claim that makes the Convenience

 Class Election. For the avoidance of doubt, the Reduced Employee Claims will be

 Convenience Claims” (emphasis added). With respect to holders of General Unsecured

 Claims in Class 8, Article III.H.8 of the Plan allows any holder of an “Allowed Class 8 Claim”

 to “make[] a valid Convenience Class Election.” The ”Convenience Class Election” is “the

 option provided to each Holder of a General Unsecured Claim that is a liquidated

 Claim as of the Confirmation Date on their Ballot to elect to reduce their claim to

 $1,000,000 and receive the treatment provided to Convenience Claims.” Plan Art. I.A.43

 (emphasis added). Nowhere does the Plan define what is meant by requiring that a claim

 be “liquidated,” as opposed to “Allowed." In addition, nowhere does the Plan purport to

 require that a creditor aggregate all their claims within a Class for the purposes of making

 the Convenience Class Election.


 Senior Employees’ Limited Objection to Fifth Amended Plan                                    7
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                8 of816
                                                                                      of
                                          26



          Moreover, nowhere does the Plan condition the right of the Senior Employees to

 make the Convenience Class Election on their execution of the Senior Employee

 Stipulation. Although the definition of “Convenience Claim” makes it clear that execution

 of the Senior Employee Stipulation gives rise to a “Reduced Employee Claim” that will be

 treated as a Convenience Claim, nowhere does the Plan provide for the converse -- that the

 failure to sign the Senior Employee Stipulation would deprive the Senior Employees of their

 right to make the Convenience Class Election. Indeed, the only consequence of failing to

 sign the Senior Employee Stipulation is set forth in Article IX.D. of the Plan, which

 conditions the release of Senior Employees under Article IX.D. upon execution of the

 Senior Employee Stipulation. This is consistent with the representations made by the

 Debtor and its counsel (as reflected in the Liquidated Awards Spreadsheet) -- the Senior

 Employees could elect not to be released but to have their Liquidated Awards treated as

 Convenience Claims in the same manner as other holders in Class 7, or the Senior

 Employees could sign the Senior Employee Stipulation, receive a release, and limit their

 recovery to the Reduced Employee Claim amount.

                        b)      The Debtor Has Contradicted the Plan in Answering
                                Questions Raised by the Senior Employees Concerning the
                                Convenience Class Election.

          Although the Senior Employees had not signed the Senior Employee Stipulation as

 of the distribution of the solicitation packages, each of the Senior Employees received two

 ballots -- a Class 7 (Convenience Class) ballot in the Reduced Employee Claim amount and

 a Class 8 (General Unsecured Claims) ballot in the amount of $1.00 (for voting purposes

 only).



 Senior Employees’ Limited Objection to Fifth Amended Plan                                8
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                9 of916
                                                                                      of
                                          26



        Because of the confusion created by the ballots and given the Debtor’s failure to

 define “liquidated” in the Plan, the Senior Employees, through their counsel, sought to

 clarify that their understanding of the Convenience Class Election was consistent with how

 the Plan had been described to them by the Debtor’s advisers—the Liquidated Awards

 would be “dropped down” to Class 7, but the Other Claims would remain as Class 8. The

 text of the ensuing email exchange with the Debtor’s counsel is attached hereto as

 Exhibit B. In short, the Debtor, for the first time has taken the position that (1) a Class 8

 Creditor may only make the Convenience Class Election for all of its Class 8 Claims, and

 (2) a Class 8 Creditor may only make the Convenience Class Election if all of its Class 8

 Claims are liquidated as of the Confirmation Date. As a result, the Debtor's counsel has

 stated that the Senior Employees have no right to make the Convenient Class Election.

 This is inconsistent with numerous other representations of the Debtor and its counsel to

 the Senior Employees.

                        c)      The Debtor’s Interpretation of the Convenience Class
                                Election Is Inaccurate and Inconsistent with its Prior
                                Positions.

        The Senior Employees object to this interpretation because (1) it is not supported by

 the text of the provisions relating to the Convenience Class Election, (2) is inconsistent

 with the other terms in the Plan, (3) is inconsistent with the Debtor’s statements about the

 Plan in its discussions with the Senior Employees, (4) seemingly ignores that that a creditor

 may hold multiple claims within a class, and (5), if applied to exclude Class 8 creditors

 having Claims that also are unliquidated, violates § 1123(a)(4) of the Bankruptcy Code.




 Senior Employees’ Limited Objection to Fifth Amended Plan                                  9
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                10 of
                                                                                   1016
                                                                                      of
                                           26



         As set forth above, the plain language of the Plan regarding the Convenience Class

  Election provides that the Convenience Class Election may be exercised with respect to any

  General Unsecured Claim that is liquidated. It does not require that all of a holder’s General

  Unsecured Claims be liquidated. Nor does it require that a holder of a General Unsecured

  Claim make the election with respect to all its claims. The text clearly states that the

  election is available to a General Unsecured Claim that is a “liquidated claim.”

         Moreover, the “all or nothing” approach to the Convenience Class Election ignores

  that the Plan otherwise generally recognizes that a proof of claim may comprise multiple

  claims. That is why, for example, the Senior Employees’ PTO Claims (which are asserted in

  the same proofs of claim that cover the Liquidated Awards and the Other Claims) are being

  classified and treated in Class 6. The approach also ignores that the Plan specifically

  recognizes in the form of Senior Employee Stipulation that only the Liquidated Awards

  (defined in the Senior Employee Stipulation as the “Earned Amounts”) would be subject to

  the Convenience Class Election. Nothing in the form of the Senior Employee Stipulation

  even purports to characterize allowing only the Senior Employees to opt into the

  Convenience Class only for the Liquidated Awards as a modification of an "all or nothing"

  requirement in the Plan.

         The Debtor’s last-minute interpretation also flies in the face of statements that the

  Debtor and its counsel made to the Senior Employees about the Convenience Class

  Election. The Liquidated Awards Spreadsheet, which was prepared by the Debtor’s

  counsel, makes this clear -- it shows the recovery to the Senior Employees if they do not

  sign the Senior Employee Stipulation but make the Convenience Class Election, and it



  Senior Employees’ Limited Objection to Fifth Amended Plan                                   10
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                11 of
                                                                                   1116
                                                                                      of
                                           26



  separately shows the reduced recovery for the Senior Employees if they elect to be released

  and sign the Senior Employee Stipulation.

          In the absence of specific aggregation language in the Plan, a holder of a Class 8

  General Unsecured Claim should be allowed to make the Convenience Class Election with

  respect to all, some, or none of its claims within Class 8. The Debtor seemingly ignores the

  well-supported principle that a single creditor may hold multiple claims, even within the

  same class.2

          Finally, the Plan may not impose a condition to eligibility for the Convenience Class

  Election that provides some General Unsecured Claims in Class 8 with more favorable

  treatment than other General Unsecured Claims in Class 8. Putting aside whether the

  requirement that a particular claim be “liquidated” is itself a valid condition to making the

  Convenience Class Election, arbitrarily excluding the claims of creditors such as the Senior

  Employees from making the election with respect to their admittedly liquidated General

  Unsecured Claims because such creditors also have other claims that have not been

  liquidated violates § 1123(a)(4)’s proscription against unequal treatment of claims within

  the same class under a plan.




          2
             See, e.g., Figter Ltd. v. Teachers Ins. Annuity Ass’n (In re Figter Ltd.), 118 F.3d 635, 640-641 (9th Cir.
  1997) (allowing claims purchaser to vote separately each purchased claim within the same class); In re Vicor
  Techs., Inc., No. 12-39329-EPK, 2013 WL 1397460, at *9 (Bankr. S.D. Fla. Apr. 5, 2013) (“a single creditor may
  hold multiple claims against an alleged debtor.”); In re Cohn-Phillips, Ltd., 193 B.R. 757, 763 n.8 (Bankr. E.D.
  Va. 1996) (In applying section 303(b) of the Bankruptcy Code,”The claims of a holder of multiple claims are
  not dismissed merely because one of them is subject to a bona fide dispute.”)Concord Square Apartments of
  Wood Cty, Ltd. v. Ottawa Properties, Inc. (In re Concord Square Apartments of Wood Cty., Ltd.), 174 B.R. 71, 74
  (Bankr. S.D. Ohio 1994) (creditor with “multiple claims has a voting right for each claim it holds”); In re
  Gilbert, 104 B.R. 206, 211 (Bankr. W.D. Mo. 1989) (“[Creditor with two unsecured claims] is entitled to one
  vote for each of his unsecured Class X claims”).


  Senior Employees’ Limited Objection to Fifth Amended Plan                                                          11
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                12 of
                                                                                   1216
                                                                                      of
                                           26



                 4.      The Plan Identifies No Basis for its Disparate and Unfair
                         Treatment of Senior Employees.

         With respect to the draft stipulation, the Debtor has not provided any justification

  for why it is singling out certain “Senior Employees” for disparate treatment, or explained

  how the Debtor even selected which employees were placed into the “Senior Employees”

  category. The Debtor has not disclosed why the four apparently arbitrarily selected Senior

  Employees are not entitled to be released and protected from third party claims under the

  Plan in the same manner as other similarly situated and classified employees. The Plan

  identifies no claims or causes of action against any of the Senior Employees. Nor does the

  Plan identify any reason why the Senior Employees have not been paid their promised

  bonus payments, which were approved by the Court over a year ago and for which the

  Debtor has reserved and reported cash being held to pay. Nothing in the Plan or the

  Debtor’s prior representations to the Court and to the Senior Employees throughout the

  pendency of the bankruptcy case provides any justification for providing disparate and less

  favorable treatment of the Senior Employees than what all other Employees are receiving.

         What the Debtor is offering the Senior Employees is essentially a Hobson’s choice:

  either accept the lesser treatment imposed on them by the terms of the non-negotiable

  stipulation the Debtor seeks to force on them as a condition for being included as a

  Released or Exculpated Party (along with treatment of their Class 8 claims that is less

  favorable treatment than what their fellow employees receive or have received) or receive

  the same treatment but without the benefit of the Plan’s releases and exculpations that are

  made available to all other Employees who are not required to sign the “stipulation.” This

  is the illusion of choice, and is impermissible under Bankruptcy Code § 1123(a)(4).


  Senior Employees’ Limited Objection to Fifth Amended Plan                                12
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                13 of
                                                                                   1316
                                                                                      of
                                           26



         Likewise, concerning the Convenience Class Election, the Debtor has provided no

  justification for arbitrarily permitting Class 8 holders of fully liquidated claims the choice

  to have their claims treated as Class 7 Convenience Claims while not permitting holders of

  claims that have not been liquidated or holders of multiple claims (some of which have

  been liquidated and others not) to do the same. Again, the Debtor has singled out the

  Senior Employees for disparate and less favorable treatment without explanation and

  without legal basis, in violation of § 1123(a)(4) of the Bankruptcy Code.

         B.      Under the Plan any Claim Can Be Re-Classified and Subordinated.

         The Debtor’s Plan provides that claims classified as Subordinated Claims are placed

  in Class 9, which is subordinate in treatment to Convenience and General Unsecured

  Claims. This is typical for plans of reorganization. But the Plan also provides the Debtor—

  and after confirmation, the Claimant Trustee—with apparently unfettered discretion and

  power to “re-classify” as a Subordinated Claim any claim that had previously been classified

  differently. This is neither typical nor legally permissible.

         Plan Article 3.J provides that “the Debtor the Reorganized Debtor, and the Claimant

  Trustee reserve the right to re-classify, or to seek to subordinate, any Claim in

  accordance with any contractual, legal, or equitable subordination relating thereto, and the

  treatment afforded any Claim under the Plan that becomes a subordinated Claim at any

  time shall be modified to reflect such subordination.” (Emphasis added).

         Under the Plan as drafted, then, the Debtor is classifying claims and soliciting votes

  from claim holders based on those classifications, but at any time and, apparently, for any

  reason (or no reason at all), the Debtor, the Reorganized Debtor, or Claimant Trustee



  Senior Employees’ Limited Objection to Fifth Amended Plan                                   13
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                14 of
                                                                                   1416
                                                                                      of
                                           26



  “reserve the right” to change the classification of and re-classify it as a Subordinated Claim.

  There is no basis in law to support such a sweeping power.

         C.      The Plan Violates Bankruptcy Code §§ 1125 and 1127.

         Section 1127(a) of the Bankruptcy Code allows the Debtor to modify the Plan at any

  time before confirmation, and § 1127(b) allows the Debtor to modify the Plan after

  confirmation but before the Plan is substantially consummated. Such modifications,

  however, are subject to a number of conditions, including the requirement under §1127(c)

  that the Debtor comply with § 1125 with respect to the Plan, as modified. By reserving the

  right to make changes without Court approval, failing to provide final versions of the Plan

  Documents (which are expressly part of the Plan), and asking the Court to approve the Plan

  in what is essentially draft form, the Debtor is asking the Court to ignore the express

  requirements of §§ 1125 and 1127.

         The Plan provides that, to the extent that the Committee and the Debtor cannot

  agree upon the terms of any particular document, the issue will be submitted to non-

  binding mediation. The Plan also provides that finalizing the Plan Documents is a

  condition to the Effective Date, but the Committee and the Debtor have the right to waive

  that condition in their sole discretion. And the Plan does not require the Debtor to

  demonstrate that, upon a document that is part of the Plan being finalized, the Plan as

  modified complies with the applicable provisions of the Bankruptcy Code. The Debtor and

  the Committee simply can agree upon terms, and those terms apparently are binding on

  all creditors without any further Court approval.




  Senior Employees’ Limited Objection to Fifth Amended Plan                                    14
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                15 of
                                                                                   1516
                                                                                      of
                                           26



         Essentially, the Debtors are asking creditors and the Court to consider and approve

  the Plan before the Plan is even finalized, and the Plan impermissibly grants the Debtor

  and the Committee carte blanche to make amendments to the Plan post-confirmation

  without complying with § 1127 of the Bankruptcy Code.

  III.   CONCLUSION

         The Plan should not be confirmed unless the defects identified in this limited

  objection are corrected, and the Court should allow the Senior Employees to make the

  Class 7 Convenience Class Election if they so choose.

                             Remainder of Page Intentionally Left Blank




  Senior Employees’ Limited Objection to Fifth Amended Plan                               15
Case 19-34054-sgj11 Doc 1796-10
                        1669 Filed
                                 Filed
                                    01/05/21
                                       01/22/21Entered
                                                  Entered
                                                       01/05/21
                                                          01/22/21
                                                                16:37:19
                                                                   16:43:17Page
                                                                             Page
                                                                                16 of
                                                                                   1616
                                                                                      of
                                           26



  Respectfully submitted January 5, 2021

                                                By: /s/ Frances A. Smith
                                                Judith W. Ross
                                                State Bar No. 21010670
                                                Frances A. Smith
                                                State Bar No. 24033084
                                                Eric Soderlund
                                                State Bar No. 24037525
                                                ROSS & SMITH, PC
                                                700 N. Pearl Street, Suite 1610
                                                Dallas, Texas 75201
                                                Telephone: 214-377-7879
                                                Facsimile: 214-377-9409
                                                Email: judith.ross@judithwross.com
                                                frances.smith@judithwross.com
                                                eric.soderlund@judithwross.com

                                                Michelle Hartmann
                                                State Bar No. 24032402
                                                BAKER & McKENZIE LLP
                                                1900 North Pearl
                                                Suite 1500
                                                Dallas, TX 75201
                                                Telephone: 214-978-3000
                                                Facsimile: 214-978-3099
                                                Email: michelle.hartmann@bakermckenzie.com

                                                Debra A. Dandeneau
                                                BAKER & McKENZIE LLP
                                                452 Fifth Ave
                                                New York, NY 10018
                                                Telephone: 212-626-4875
                                                Email: debra.dandeneau@bakermckenzie.com
                                                (Pro hac vice motion pending)

                                                COUNSEL    FOR   SCOTT ELLINGTON,
                                                THOMAS SURGENT, FRANK WATERHOUSE,
                                                AND ISAAC LEVENTON




  Senior Employees’ Limited Objection to Fifth Amended Plan                                16
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1796-10
                        1669-1 Filed
                                Filed01/05/21
                                      01/22/21 Entered
                                                Entered01/05/21
                                                        01/22/2116:37:19
                                                                 16:43:17 Page
                                                                           Page117
                                                                                 of of
                                                                                    2
                                          26




                                   Exhibit A
    Case
    Case 19-34054-sgj11
         19-34054-sgj11 Doc
                        Doc 1796-10
                            1669-1 Filed
                                    Filed01/05/21
                                          01/22/21 Entered
                                                    Entered01/05/21
                                                            01/22/2116:37:19
                                                                     16:43:17 Page
                                                                               Page218
                                                                                     of of
                                                                                        2
                                              26



                                     Convenience Class     Total Convenience      Convenience Class                                           % of Earned
   Employee        Earned Bonus         Reduction             Class Claim          Treatment (85%) Add'l Reduction (40%)    Total Payment       Bonus
 Scott Ellington   $ 1,367,197.00   $        367,197.00   $       1,000,000.00   $        850,000.00 $        340,000.00   $     510,000.00      37%
Frank Waterhouse   $ 791,579.00     $               -     $         791,579.00   $        672,842.15 $        269,136.86   $     403,705.29      51%
Thomas Surgent     $ 1,191,748.00   $        191,748.00   $       1,000,000.00   $        850,000.00 $        340,000.00   $     510,000.00      43%
 Isaac Leventon    $ 589,198.00     $               -     $         589,198.00   $        500,818.30 $        200,327.32   $     300,490.98      51%
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 1796-10
                        1669-2 Filed
                                Filed01/05/21
                                      01/22/21 Entered
                                                Entered01/05/21
                                                        01/22/2116:37:19
                                                                 16:43:17 Page
                                                                           Page119
                                                                                 of of
                                                                                    8
                                          26




                                   Exhibit B
        Case
        Case 19-34054-sgj11
             19-34054-sgj11 Doc
                            Doc 1796-10
                                1669-2 Filed
                                        Filed01/05/21
                                              01/22/21 Entered
                                                        Entered01/05/21
                                                                01/22/2116:37:19
                                                                         16:43:17 Page
                                                                                   Page220
                                                                                         of of
                                                                                            8
                                                  26

Dandeneau, Debra A.

From:                             Jeff Pomerantz <jpomerantz@pszjlaw.com>
Sent:                             Monday, January 4, 2021 9:19 PM
To:                               Dandeneau, Debra A.
Cc:                               Gregory V. Demo; Ira Kharasch; Frances A. Smith; Eric Soderlund; Hartmann, Michelle;
                                  Jeff Pomerantz
Subject:                          Re: [EXTERNAL] RE: HIGHLAND: Question re Convenience Class Election under the Plan
                                  -- SENDING AGAIN WITH GREG'S CORRECT EMAIL


Raise your concerns with the Judge Debra.

Jeff

From: "Dandeneau, Debra A." <Debra.Dandeneau@bakermckenzie.com>
Date: Monday, January 4, 2021 at 9:17 PM
To: Jeffrey Pomerantz <jpomerantz@pszjlaw.com>
Cc: Greg Demo <GDemo@pszjlaw.com>, Ira Kharasch <ikharasch@pszjlaw.com>, "Frances A. Smith"
<Frances.Smith@judithwross.com>, Eric Soderlund <Eric.Soderlund@judithwross.com>, "Hartmann, Michelle"
<Michelle.Hartmann@bakermckenzie.com>
Subject: Re: [EXTERNAL] RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN
WITH GREG'S CORRECT EMAIL

Dear Jeff,

A claim is a right to payment, and a claimant may hold multiple claims. Nowhere in the plan does it state that a claimant
must make the Convenience Class Election with respect to all of its claims. To the contrary, the definition of
“Convenience Class Election” refers to a “claim” in the singular: “the option provided to each Holder of a General
Unsecured Claim that is a liquidated Claim as of the Confirmation Date on their Ballot to elect to reduce their claim to
$1,000,000 and receive the treatment provided to Convenience Claims.” (Emphasis added)

There are ways for a plan to provide that a creditor’s claims must be aggregated for the purposes of the convenience
claim election (and I am sure that Pachulski has come across numerous examples in its practice). Your plan, however, is
not one of these examples.

Best,

Deb

Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Ave<x-apple-data-detectors://0/1>
New York, NY 10018<x-apple-data-detectors://0/1>
Tel: +1 212 626 4875<tel:+1%20212%20626%204875>
Mobile: +1 973 477 6220<tel:+1%20212%20626%204875>

RESTRUCTURING
& INSOLVENCY


Baker's Global Restructuring & Insolvency Blog:
http://restructuring.bakermckenzie.com<http://restructuring.bakermckenzie.com>


On Jan 4, 2021, at 8:39 PM, Jeff Pomerantz <jpomerantz@pszjlaw.com> wrote:
Debra –
                                                             1
        Case
        Case 19-34054-sgj11
             19-34054-sgj11 Doc
                            Doc 1796-10
                                1669-2 Filed
                                        Filed01/05/21
                                              01/22/21 Entered
                                                        Entered01/05/21
                                                                01/22/2116:37:19
                                                                         16:43:17 Page
                                                                                   Page321
                                                                                         of of
                                                                                            8
                                                  26
Greg responded below that the term liquidated, as that term is used in the plan, means a claim in a sum certain. Your
clients do not have a liquidated claim as their claims include amounts which are not in a sum certain. Accordingly, the
convenience class treatment is not available to them

Best,
Jeff

From: "Dandeneau, Debra A." <Debra.Dandeneau@bakermckenzie.com>
Date: Monday, January 4, 2021 at 7:53 PM
To: Greg Demo <GDemo@pszjlaw.com>
Cc: Jeffrey Pomerantz <jpomerantz@pszjlaw.com>, Ira Kharasch <ikharasch@pszjlaw.com>, "Frances A. Smith"
<Frances.Smith@judithwross.com>, Eric Soderlund <Eric.Soderlund@judithwross.com>, "Hartmann, Michelle"
<Michelle.Hartmann@bakermckenzie.com>
Subject: Re: [EXTERNAL] RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN
WITH GREG'S CORRECT EMAIL

Dear Greg,

Thank you for your response. I think you are conflating the term “Allowed” (which actually is defined in the plan) with the
term “liquidated” (which nowhere is defined in the plan). It would be helpful to understand how a claim becomes
“liquidated” in your view if it means something other than allowance. Moreover, I would note that, pursuant to section
502(a) of the Bankruptcy Code, a claim, proof of which is properly filed, is deemed allowed unless and until a party in
interest objects. I am not aware of any pending objections to our clients’ claims, proofs of which were properly filed. If you
interpret “liquidated” to mean something more stringent than “allowed,” please let me know what that definition is.

In any event, it is helpful to understand that your position is that claimants who do not have allowed claims as of the
confirmation date cannot receive the same treatment under the plan as claimants who have “liquidated” claims.

If your view changes, please let me know.

Best,

Deb

Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Ave<x-apple-data-detectors://0/1>
New York, NY 10018<x-apple-data-detectors://0/1>
Tel: +1 212 626 4875<tel:+1%20212%20626%204875>
Mobile: +1 973 477 6220<tel:+1%20212%20626%204875>

RESTRUCTURING
& INSOLVENCY


Baker's Global Restructuring & Insolvency Blog:
http://restructuring.bakermckenzie.com<http://restructuring.bakermckenzie.com><http://restructuring.bakermckenzie.com
<http://restructuring.bakermckenzie.com>>


On Jan 4, 2021, at 7:42 PM, Gregory V. Demo <GDemo@pszjlaw.com> wrote:
Your clients’ claims are not entitled to make the convenience class election because they are not fully liquidated, which for
purposes of the plan provisions means a claim in a sum certain. The component parts of your clients’ claims do not matter
for purposes of this analysis. They are not entitled to make the convenience class election because their claims are not
liquidated.

Your clients had the opportunity to sign the Senior Employee Stipulation, which would have given them a reduced
convenience claim amount with respect to three parts of their claim with the balance of their claims being treated as
GUCs. That stipulation and the resulting convenience claim provided the consideration for the release. As your clients’
                                                              2
        Case
        Case 19-34054-sgj11
             19-34054-sgj11 Doc
                            Doc 1796-10
                                1669-2 Filed
                                        Filed01/05/21
                                              01/22/21 Entered
                                                        Entered01/05/21
                                                                01/22/2116:37:19
                                                                         16:43:17 Page
                                                                                   Page422
                                                                                         of of
                                                                                            8
                                                  26
have rejected the Senior Employee Stipulation, there is no pathway to any portion of their claims receiving convenience
class treatment.
Gregory V. Demo
Pachulski Stang Ziehl & Jones LLP
Tel: 212.561.7730 | Fax: 212.561.7777
GDemo@pszjlaw.com<mailto:GDemo@pszjlaw.com>
vCard<https://urldefense.com/v3/__http://www.pszjlaw.com/vcard-
130.vcf__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZFyOyEpA
$<https://urldefense.com/v3/__http://www.pszjlaw.com/vcard-
130.vcf__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZFyOyEpA
$>> | Bio<https://urldefense.com/v3/__http://www.pszjlaw.com/attorneys-
130.html__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcYZ8MhLG
A$<https://urldefense.com/v3/__http://www.pszjlaw.com/attorneys-
130.html__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcYZ8MhLG
A$>> | LinkedIn<https://urldefense.com/v3/__https://www.linkedin.com/in/gregory-demo-
482aa112__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcarZZ_Yp
w$<https://urldefense.com/v3/__https://www.linkedin.com/in/gregory-demo-
482aa112__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcarZZ_Yp
w$>>
<https://urldefense.com/v3/__http://www.pszjlaw.com/__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c
8d1Q14y7xeCHFwYFqNBPJIpkbcZjsiDugQ$<https://urldefense.com/v3/__http://www.pszjlaw.com/__;!!Hj9Y_P0nvg!A1iO
3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZjsiDugQ$>>
<image002.jpg><https://urldefense.com/v3/__http://www.pszjlaw.com/__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRB
vvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZjsiDugQ$<https://urldefense.com/v3/__http://www.pszjlaw.com/__;!!Hj
9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZjsiDugQ$>>

Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa

From: Dandeneau, Debra A. [mailto:Debra.Dandeneau@bakermckenzie.com]
Sent: Monday, January 04, 2021 8:34 PM
To: Gregory V. Demo; Jeff Pomerantz; Ira Kharasch
Cc: 'Frances A. Smith'; 'Eric Soderlund'; Hartmann, Michelle
Subject: RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN WITH GREG'S
CORRECT EMAIL

Thanks, Greg. I don’t mean to be dense about this, but I want to make sure that we are all on the same page in terms of
what you mean by “liquidated,” especially as I have never seen this kind of qualification in a plan before. I am not trying to
box anyone into anything in terms of the debtor’s ability to object to our clients’ claims, but I would like to make sure it is
clear what claims will not be subject to the dropdown election and what claims are permitted to make the dropdown
election. The three categories below are what comprise the “Earned Amounts” category in the draft stipulation. The draft
stipulation provides that all rights are reserved with respect to other claims. I know that our clients have not signed the
stipulation, but we would like to make sure that any future awards or other claims will be part of Class 8 and not subject to
Class 7 treatment if our clients make the Class 7 election. Conversely, we also want to make sure that, subject to
whatever rights the debtor has to object to our clients’ claims, if our clients do not prevail in asserting their administrative
expenses, the categories of claims that I listed below are subject to treatment under Class 7.

I think these are fair questions to ask, and I did not see any explanation of your use of the term “liquidated” in the
disclosure statement that would help me understand how the debtor intends for the provision to work.

Finally, in case you are concerned about duplication of effort, I first checked with David Neier to see if he had clarified this
issue, and he confirmed that he has not clarified this outside of the context of the draft stipulation.

Best,

Deb

Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Avenue
New York, NY 10018
                                                               3
     Case
     Case 19-34054-sgj11
          19-34054-sgj11 Doc
                         Doc 1796-10
                             1669-2 Filed
                                     Filed01/05/21
                                           01/22/21 Entered
                                                     Entered01/05/21
                                                             01/22/2116:37:19
                                                                      16:43:17 Page
                                                                                Page523
                                                                                      of of
                                                                                         8
                                               26
United States
Tel: +1 212 626 4875
Mobile: +1 973 477 6220
debra.dandeneau@bakermckenzie.com<mailto:debra.dandeneau@bakermckenzie.com>

<image003.png>

bakermckenzie.com<http://www.bakermckenzie.com/en<http://www.bakermckenzie.com/en>> |
Facebook<https://urldefense.com/v3/__https://www.facebook.com/officialbakermckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTd
Kzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZrv5Yaog$<https://urldefense.com/v3/__https://ww
w.facebook.com/officialbakermckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeC
HFwYFqNBPJIpkbcZrv5Yaog$>> | LinkedIn<https://urldefense.com/v3/__https://www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZ6Rgef1g
$<https://urldefense.com/v3/__https://www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcZ6Rgef1g
$>> |
Twitter<https://urldefense.com/v3/__https://twitter.com/bakermckenzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRB
vvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcYyoyVXcw$<https://urldefense.com/v3/__https://twitter.com/bakermcke
nzie__;!!Hj9Y_P0nvg!A1iO3LDyMTdKzb_4zPQEZYLRBvvdL1zjinidbq3c8d1Q14y7xeCHFwYFqNBPJIpkbcYyoyVXcw$>>

From: Gregory V. Demo <GDemo@pszjlaw.com>
Sent: Monday, January 4, 2021 5:17 PM
To: Dandeneau, Debra A. <Debra.Dandeneau@bakermckenzie.com>; Jeff Pomerantz <jpomerantz@pszjlaw.com>; Ira
Kharasch <ikharasch@pszjlaw.com>
Cc: 'Frances A. Smith' <Frances.Smith@judithwross.com>; 'Eric Soderlund' <Eric.Soderlund@judithwross.com>;
Hartmann, Michelle <Michelle.Hartmann@bakermckenzie.com>
Subject: [EXTERNAL] RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN
WITH GREG'S CORRECT EMAIL

Ms. Dandeneau,

As we conveyed to Mr. Neier, only fully liquidated claims are allowed to elect convenience class treatment. Art. I.B.43;
Art. III.H.8. Assuming that any portion of your clients’ claim is allowed and/or liquidated, partially liquidated claims, like
your clients’, are not eligible for conversion.

Best,
Greg
Gregory V. Demo
Pachulski Stang Ziehl & Jones LLP
Tel: 212.561.7730 | Fax: 212.561.7777
GDemo@pszjlaw.com<mailto:GDemo@pszjlaw.com>
vCard<https://urldefense.com/v3/__http:/www.pszjlaw.com/vcard-
130.vcf__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcTKa1-
_Sw$<https://urldefense.com/v3/__http:/www.pszjlaw.com/vcard-
130.vcf__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcTKa1-
_Sw$>> | Bio<https://urldefense.com/v3/__http:/www.pszjlaw.com/attorneys-
130.html__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcSqMu
P9BA$<https://urldefense.com/v3/__http:/www.pszjlaw.com/attorneys-
130.html__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcSqMu
P9BA$>> | LinkedIn<https://urldefense.com/v3/__https:/www.linkedin.com/in/gregory-demo-
482aa112__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcT-
iwCu7Q$<https://urldefense.com/v3/__https:/www.linkedin.com/in/gregory-demo-
482aa112__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcT-
iwCu7Q$>>
<https://urldefense.com/v3/__http:/www.pszjlaw.com/__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8
UENohmXbycpJ08D0ubpNEqelUnLjLcS61sTc0A$<https://urldefense.com/v3/__http:/www.pszjlaw.com/__;!!Hj9Y_P0nvg!
AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcS61sTc0A$>>
<image002.jpg><https://urldefense.com/v3/__http:/www.pszjlaw.com/__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUm
e92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcS61sTc0A$<https://urldefense.com/v3/__http:/www.pszjlaw.com/_
_;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcS61sTc0A$>>


                                                                4
     Case
     Case 19-34054-sgj11
          19-34054-sgj11 Doc
                         Doc 1796-10
                             1669-2 Filed
                                     Filed01/05/21
                                           01/22/21 Entered
                                                     Entered01/05/21
                                                             01/22/2116:37:19
                                                                      16:43:17 Page
                                                                                Page624
                                                                                      of of
                                                                                         8
                                               26
Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa

From: Dandeneau, Debra A. [mailto:Debra.Dandeneau@bakermckenzie.com]
Sent: Monday, January 04, 2021 7:43 PM
To: Jeff Pomerantz; Ira Kharasch; Gregory V. Demo
Cc: 'Frances A. Smith'; 'Eric Soderlund'; Hartmann, Michelle
Subject: RE: HIGHLAND: Question re Convenience Class Election under the Plan -- SENDING AGAIN WITH GREG'S
CORRECT EMAIL



Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Avenue
New York, NY 10018
United States
Tel: +1 212 626 4875
Mobile: +1 973 477 6220
debra.dandeneau@bakermckenzie.com<mailto:debra.dandeneau@bakermckenzie.com>

<image003.png>

bakermckenzie.com<http://www.bakermckenzie.com/en<http://www.bakermckenzie.com/en>> |
Facebook<https://urldefense.com/v3/__https:/www.facebook.com/officialbakermckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrP
R4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQM8vZt-
w$<https://urldefense.com/v3/__https:/www.facebook.com/officialbakermckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88
B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQM8vZt-w$>> |
LinkedIn<https://urldefense.com/v3/__https:/www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcRuO
N0gQw$<https://urldefense.com/v3/__https:/www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcRuO
N0gQw$>> |
Twitter<https://urldefense.com/v3/__https:/twitter.com/bakermckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUm
e92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQkfs4q0g$<https://urldefense.com/v3/__https:/twitter.com/bakermc
kenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQkfs4q0
g$>>


This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message. Please visit
www.bakermckenzie.com/disclaimers<http://www.bakermckenzie.com/disclaimers><http://www.bakermckenzie.com/discl
aimers<http://www.bakermckenzie.com/disclaimers>> for other important information concerning this message.


From: Dandeneau, Debra A.
Sent: Monday, January 4, 2021 4:33 PM
To: 'jpomerantz@pszjlaw.com' <jpomerantz@pszjlaw.com<mailto:jpomerantz@pszjlaw.com>>; 'ikharasch@pszjlaw.com'
<ikharasch@pszjlaw.com<mailto:ikharasch@pszjlaw.com>>; 'gdemo@pszglaw.com'
<gdemo@pszglaw.com<mailto:gdemo@pszglaw.com>>
Cc: 'Frances A. Smith' <Frances.Smith@judithwross.com<mailto:Frances.Smith@judithwross.com>>; Eric Soderlund
<Eric.Soderlund@judithwross.com<mailto:Eric.Soderlund@judithwross.com>>; Hartmann, Michelle
<Michelle.Hartmann@bakermckenzie.com<mailto:Michelle.Hartmann@bakermckenzie.com>>
Subject: HIGHLAND: Question re Convenience Class Election under the Plan

Dear Pachulski friends,

As you know, Baker McKenzie and the Ross & Smith firm have been retained by Scott Ellington, Frank Waterhouse, Isaac
Leventon, and Thomas Surgent (the “Senior Employees”) to represent them in connection with the Highland Capital
Management case.


                                                          5
      Case
      Case 19-34054-sgj11
           19-34054-sgj11 Doc
                          Doc 1796-10
                              1669-2 Filed
                                      Filed01/05/21
                                            01/22/21 Entered
                                                      Entered01/05/21
                                                              01/22/2116:37:19
                                                                       16:43:17 Page
                                                                                 Page725
                                                                                       of of
                                                                                          8
                                                26
As you also know, the Senior Employees also assert that they have a right to payment in full of all their compensation-
related claims as administrative expenses. I acknowledge that the debtor disagrees. Therefore, reserving all of our
respective rights with respect to the administrative expense issue, I want to clarify how the plan works with respect to the
election by Class 8 to drop down to Class 7 assuming that the debtor prevails in treating such claims as General
Unsecured Claims.

The definition of “Convenience Class Election” in the plan references “a General Unsecured Claim that is a liquidated
Claim as of the Confirmation Date.” With respect to the Senior Employees, it is our understanding that what is meant by “a
liquidated Claim as of the Confirmation Date” only refers to the PY 2018 Bonus Installment 3 2/28/2020, the 2017
Deferred Award 3 Year Cliff Vest 5/31/2020, and the PY 2018 Bonus Installment 4 8/31/2020 and that all other claims that
might be characterized as General Unsecured Claims will remain in Class 8 notwithstanding the Class 7 election.

Is this consistent with the debtor’s understanding? If not, could you please explain what the debtor’s understanding is and
what “a General Unsecured Claim that is a liquidated Claim as of the Confirmation Date” means?

As the deadline for returning ballots is tomorrow, I would appreciate a quick response on this.

Thanks and best regards,

Deb

Debra A. Dandeneau
Chair, Global Restructuring & Insolvency
Baker & McKenzie LLP
452 Fifth Avenue
New York, NY 10018
United States
Tel: +1 212 626 4875
Mobile: +1 973 477 6220
debra.dandeneau@bakermckenzie.com<mailto:debra.dandeneau@bakermckenzie.com>

<image003.png>

bakermckenzie.com<http://www.bakermckenzie.com/en/<http://www.bakermckenzie.com/en/>> |
Facebook<https://urldefense.com/v3/__https:/www.facebook.com/officialbakermckenzie/__;!!Hj9Y_P0nvg!AeuXWQZthwr
PR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcSnkZ_cBA$<https://urldefense.com/v3/__https:/
www.facebook.com/officialbakermckenzie/__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXb
ycpJ08D0ubpNEqelUnLjLcSnkZ_cBA$>> |
LinkedIn<https://urldefense.com/v3/__https:/www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcRuO
N0gQw$<https://urldefense.com/v3/__https:/www.linkedin.com/company/baker-&-
mckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcRuO
N0gQw$>> |
Twitter<https://urldefense.com/v3/__https:/twitter.com/bakermckenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUm
e92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQkfs4q0g$<https://urldefense.com/v3/__https:/twitter.com/bakermc
kenzie__;!!Hj9Y_P0nvg!AeuXWQZthwrPR4C88B9yDpUme92tHjUNNmu8UENohmXbycpJ08D0ubpNEqelUnLjLcQkfs4q0
g$>>


This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message. Please visit
www.bakermckenzie.com/disclaimers<http://www.bakermckenzie.com/disclaimers> for other important information
concerning this message.


________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
                                                              6
     Case
     Case 19-34054-sgj11
          19-34054-sgj11 Doc
                         Doc 1796-10
                             1669-2 Filed
                                     Filed01/05/21
                                           01/22/21 Entered
                                                     Entered01/05/21
                                                             01/22/2116:37:19
                                                                      16:43:17 Page
                                                                                Page826
                                                                                      of of
                                                                                         8
                                               26
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and
effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments
hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise intended to bind
the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and
effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments
hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise intended to bind
the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and
effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments
hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise intended to bind
the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and
effect, absent an express statement to the contrary hereinabove, this e-mail message, its contents, and any attachments
hereto are not intended to represent an offer or acceptance to enter into a contract and are not otherwise intended to bind
the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




                                                              7
